Citation Nr: 9925386	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  93-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the cervical spine with left and right scalenus anticus 
syndrome, postoperative, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  

The issue on appeal arises from a June 1991 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, confirmed a 30 percent disability 
evaluation for traumatic arthritis of the cervical spine with 
left and right scalenus anticus syndrome, postoperative.  In 
October 1994 and May 1997, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  By a December 1998 supplemental statement of 
the case, the RO confirmed the 30 percent disability rating 
for traumatic arthritis of the cervical spine with left and 
right scalenus anticus syndrome, postoperative.

The Board notes that in its June 1999 written brief 
presentation, the veteran's representative explicitly raised 
the issue of the veteran's entitlement to extraschedular 
benefits under 38 C.F.R. § 3.321 (1998).  This issue is 
further referenced below.

In an October 1998 written statement, the veteran appeared, 
in part, to seek a reopening of claims concerning service 
connection for a lung disability and for a low back 
disability.  Since these matters have not been developed or 
certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for consideration.


REMAND

The veteran essentially claims that the symptoms of her 
traumatic arthritis of the cervical spine with left and right 
scalenus anticus syndrome, postoperative, are more severe 
than as reflected by the 30 percent rating assigned for this 
disability.  

Although this claim has been remanded previously, the Board 
finds that new VA examinations are necessary.  In DeLuca v. 
Brown, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1998) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1998).  The Court 
held that Diagnostic Codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1998) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

The Board finds that the VA spine examination conducted in 
July 1998 failed to provide information as to whether the 
veteran's cervical spine exhibited weakened movement, excess 
fatigability, incoordination, or ankylosis (favorable or 
unfavorable).  Moreover, although the examiner noted that the 
veteran had "significant limitations secondary to her 
cervical degeneration," no attempt was made to portray this 
in terms of the degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to pain on use or 
during flare-ups.  The examiner also failed to note whether 
there was any muscle spasm of the cervical spine.  A new VA 
spine examination is therefore necessary.

The Board also notes that although it requested that a 
neurological examination be conducted in its May 1997 remand, 
no such examination was scheduled.  The Court has held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, a neurological examination for VA purposes of 
the veteran should be conducted.   

Although the veteran has been examined previously for VA 
purposes, the importance of new examinations to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for examinations scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

During her July 1998 VA examination, the veteran reported 
that she had retired from her career in restaurant management 
because of her neck pain.  The Board further notes that in 
its June 1999 written brief presentation, the veteran's 
representative explicitly raised the issue of the veteran's 
entitlement to extraschedular benefits under 38 C.F.R. § 
3.321 (1998).  In Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Court concluded that a remand was required due to the 
Board's failure to notify the appellant in that case that he 
was responsible for furnishing employment records to support 
his claim that his service-connected wrist disability 
affected his employment.  In this case, the appellant should 
be notified of the need to submit evidence that her neck 
disability, standing alone, causes marked interference with 
employment and has required frequent periods of 
hospitalization.  Therefore, the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

In the July 1998 examination report, the VA examiner 
referenced the results of an April 1998 MRI performed on the 
veteran.  According to the examiner, this MRI study indicated 
that the veteran possibly had a small central enlarged 
posterior disc protrusion.  In August 1998, records from the 
Mountain Home VAMC were associated with the claims file.  
While some of these records also indicate that the veteran 
underwent an MRI in April 1998, these documents do not 
include the actual MRI report.  The RO should make attempt to 
obtain a copy of this MRI report and associate it with the 
claims file.  

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support her claim includes the procurement of 
medical records to which the veteran has made reference to.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran were associated 
with the claims file in August 1998.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of her 
cervical spine, since August 1998, should be obtained and 
reviewed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since August 1998 for complaints related 
to her cervical spine.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
her cervical spine disability since 
August 1998, which have not already been 
associated with the claims file, should 
be obtained and made of record.  These 
should include any such records from the 
Mountain Home VAMC.  The RO should also 
request and obtain a copy of the April 
1998 MRI study, apparently requested by 
and/or conducted at the Mountain Home 
VAMC in April 1998.  All logical follow-
up in this regard should be pursued.

3.  The RO should request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment from April 1991 (when the RO 
was notified that the veteran was seeking 
an increased rating), including time lost 
from such employment and jobs lost due to 
the service connected cervical spine 
disability.  

4.  If the veteran is working, the RO 
should request from the veteran signed 
authorizations so that her employment 
records may be requested.  Specifically, 
the VA needs verification of time lost 
from work due to the service connected 
cervical spine disability and the effect 
of this disability on the veteran's 
ability to carry out her job duties.  If 
special concessions were made by any 
employer because of the cervical spine 
disability, this information is also 
needed.  If the VA is unable to obtain 
this information, the veteran should be 
so notified and given an opportunity to 
do so.  In addition, the veteran should 
be advised that she may submit any other 
evidence in her possession or which she 
is able to obtain documenting marked 
interference with her employment 
attributable to her cervical spine 
disability.  If she has had any period of 
hospitalizations for her cervical spine 
disability since 1991, she should so 
indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file.  

5.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The veteran 
and her representative should be notified 
of the date, time and place of the 
examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for these examinations, without good 
cause shown, will result in the denial of 
her claim for an increased rating.  A 
copy of this notification letter should 
be associated with the claims file if the 
veteran fails to report for any 
examination. 

6.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity of 
her cervical spine disability.  The 
claims folder, including this Remand, 
must be made available to the examiners 
for review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the cervical spine and 
indicate the normal ranges of 
motion.  It should be noted whether 
there is evidence of muscle spasm.

b.  The examiner should indicate 
whether the veteran's cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable due to the service-
connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

c.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
cervical spine is used repeatedly 
over time.  This determination must 
also be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  If this determination 
cannot be made, the examiner should 
indicate the reason(s) why.

d.  The examiner should 
describe any scars resulting 
from surgery for the service 
connected cervical spine 
disability.  It should be noted 
whether the scars are poorly 
nourished with repeated 
ulceration or tender and 
painful on objective 
demonstration.  The examiner 
should also note whether any 
surgical scars on the neck are 
disfiguring.  If so, it should 
be noted if such disfiguration 
is best described as slight, 
moderate, severe or completely 
or exceptionally repugnant.  If 
there is tissue loss, marked 
discoloration, color contrast 
or the like, this should be 
noted.

e.  The examiner should note 
the effect of the service 
connected neck disability, 
standing alone, on the 
veteran's ability to work.

Special instructions for the 
neurological examiner:

The examiner should note whether it 
is at least as likely as not that 
the veteran has symptoms compatible 
with sciatic neuropathy, including 
muscle spasm, attributable to the 
service connected cervical spine 
disability; whether there is 
characteristic pain; and whether 
there are other neurological 
findings appropriate to any diseased 
disc.  The frequency and severity of 
any neuropathy should be discussed.

7.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

9.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1998).  

10.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for traumatic arthritis 
of the cervical spine with left and right 
scalenus anticus syndrome, postoperative.  
If any action taken remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case concerning all 
evidence added to the record since the 
last supplemental statement of the case, 
to include discussion of DeLuca, 
38 C.F.R. § 3.321, and the provisions of 
38 C.F.R. § 3.655, if appropriate.  If 
the veteran fails to report for any 
examination, documentation of the date 
and time of the examination and 
documentation that the notice was sent to 
the correct address of record should be 
placed in the claims folder.  The veteran 
and her representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information and ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


